DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/26/2019, 11/07/2019, and 07/17/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ashton et al. (US 20160236279 A1).
Regarding claim 1, Ashton teaches “a process of selective laser solidification comprising depositing layers of powder material on to the build platform and directing a laser beam to selectively solidify areas of each powder layer to build an object” (which reads upon “a method for manufacturing a three-dimensional shaped object by alternate repetition of a powder-layer forming and a solidified-layer forming, the repetition comprising”, as recited in the instant claim; paragraph [0018]).  Ashton teaches “a selective laser solidification process, such as selective laser melting (SLM) or selective laser sintering (SLS)” (which reads upon “(i) forming a solidified layer by irradiating a predetermined portion of a powder layer with a light beam, thereby allowing a sintering of the powder in the predetermined portion or a melting and subsequent solidification of the powder; and (ii) forming another solidified layer by forming a new powder layer on the formed solidified layer, followed by irradiation of a predetermined portion of the newly formed powder layer with the light beam”, as recited in the instant claim; paragraph [0001]).  Ashton teaches “detecting a characteristic of the laser solidification process by spectroscopically analysing radiation generated by interaction of the metal with the or a further laser beam” (which reads upon “further comprising performing a monitoring for an appearance property of an irradiated spot upon a formation of the solidified layer, the irradiated spot being irradiated with the light beam”, as recited in the instant claim; paragraph [0018]).  
Regarding claims 2-3, Ashton teaches the method of claim 1 as stated above.  Ashton teaches “identifying a spectral peak of the spectrum and comparing a relative intensity of the spectral peak to another spectral peak of the spectrum and/or a portion of the spectrum identified as relating to thermal emissions for the plasma and/or melt pool” (paragraph [0024]).  Ashton teaches that “a spectrometer 172 and a camera 173 are provided for measuring the radiation collected by the optical scanner, and that a further beam splitter 185 splits the radiation deflected into aperture 171 to direct a proportion of the radiation to spectrometer 172 and a proportion to camera 173” (paragraph [0068]).  Ashton teaches that “the spectrometer 172 provides a measurement of the spectrum of light emitted from the area of the powder bed 104 that is exposed to the laser beam and camera 180 captures an image of this region” (paragraph [0069]).  Ashton teaches that “the spectrometer 172 comprises processing optics 186 that spatially separates the light based on wavelength” (paragraph [0069]; wavelength reads on color).  
Regarding claims 4 and 6, Ashton teaches the method of claim 1 as stated above.  Ashton teaches that “the apparatus may comprise a control unit for controlling the optical unit and/or a laser based upon a detected spectrum/detected spectra” (paragraph [0010]).  Ashton teaches that “the control unit may be arranged to alter point distance, exposure time, scan speed, hatch spacing, laser power and focussing of the laser based upon the detected spectrum/detected spectra” (paragraph [0010]).  Ashton teaches that “an excess in energy density vaporising the melt pool may be identified from an intensity of the spectral emissions, and that the point distance, exposure time, scan speed, hatch distance and/or laser power may be altered to alter the energy density” (paragraph [0023]; vaporising the melt pool reads on sputter/fume).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. (US 20160236279 A1).
Regarding claim 5, Ashton teaches the method of claim 1 as stated above.  Ashton teaches that “an excess in energy density vaporising the melt pool may be identified from an intensity of the spectral emissions” (paragraph [0023]).  Ashton teaches that “the point distance, exposure time, scan speed, hatch distance and/or laser power may be altered to alter the energy density” (paragraph [0023]).  Ashton is silent regarding the duration of the alteration of the energy density, i.e., how many layers are formed with the altered energy density.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continue the altered energy density when forming the next layer, in order to prevent the excess in energy density vaporising the melt pool which triggered the alteration of energy density in the first place.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA JANSSEN/Primary Examiner, Art Unit 1733